       Case 2:19-cv-01024-KJM-CKD Document 34 Filed 09/08/20 Page 1 of 4

 1   Amy B. Alderfer (SBN 205482)
     COZEN O’CONNOR
 2   1299 Ocean Avenue, Suite 900
     Santa Monica, CA 90401
 3   Telephone: 310.393.4000
     Facsimile: 310.394.4700
 4   aalderfer@cozen.com
 5   Andrew M. Hutchison (SBN 289315)
     COZEN O’CONNOR
 6   101 Montgomery Street, Suite 1400
     San Francisco, California 94104
 7   Telephone: 415.644.0914
     Facsimile: 415.644.0978
 8   ahutchison@cozen.com
 9   Attorneys for Defendant
     Globus Medical, Inc.
10

11

12

13                                UNITED STATES DISTRICT COURT
14                               EASTERN DISTRICT OF CALIFORNIA
15
     CHRISTINA BIRD; and CLARENCE BIRD,                  Case No.: 2:19-cv-01024-KJM-CKD
16
                   Plaintiffs,                           JOINT STIPULATION AND ORDER TO
17                                                       AMEND THE ORDER GRANTING IN
            vs.                                          PART AND DENYING IN PART
18                                                       DEFENDANT’S MOTION TO DISMISS
     GLOBUS MEDICAL, INC. and DOES 1-100,                [ECF NO. 31]
19
                   Defendants.
20

21          Plaintiffs Christina Bird and Clarence Bird (collectively “Plaintiffs”), and Defendant Globus
22   Medical, Inc. (“Defendant”) (collectively, the “Parties”), have met and conferred and hereby submit
23   the following Stipulation and Proposed Order to Amend the Court’s August 19, 2020 Order Granting
24   in Part and Denying in Part Defendant’s Motion to Dismiss (the “Order”).
25                                              RECITALS
26          WHEREAS, on March 22, 2019, Plaintiffs filed a Complaint in the Superior Court of the State
27   of California for the County of San Joaquin, Case No. STK-CV-UPL-2019-3785;
28
                                           1
      JOINT STIPULATION AND ORDER TO AMEND THE STATUS (PRETRIAL SCHEDULING)
                        ORDER / CASE NO. 2:19-cv-01024-KJM-CKD
       Case 2:19-cv-01024-KJM-CKD Document 34 Filed 09/08/20 Page 2 of 4

 1          WHEREAS, on June 5, 2019, Defendant filed a Notice of Removal of Plaintiffs’ lawsuit
 2   pursuant to 28 U.S.C. §§1332, 1441, and 1446 [ECF No. 1];
 3          WHEREAS, on July 10, 2019, Defendant filed a Motion to Dismiss pursuant to Rule 12(b)(6)
 4   of the Federal Rules of Civil Procedure and noticed it for hearing on August 9, 2019 [ECF Nos. 8, 9];
 5          WHEREAS, on August 30, 2019, the Parties completed their briefing on Defendant’s Motion
 6   to Dismiss [ECF No. 15];
 7          WHEREAS, on September 20, 2019 a hearing was held on Defendant’s Motion to Dismiss
 8   and it was taken under submission [ECF No. 18];
 9          WHEREAS, on August 19, 2020 the Court issued an Order granting in part and denying in
10   part Globus’s Motion to Dismiss [ECF No. 31];
11          WHEREAS, the Court’s dismissal of Plaintiff’s negligence per se and failure to warn claims
12   found on the bottom of page 6 of the Order is not included in the final “Conclusion” section on page
13   15 of the Order nor does it appear in the Docket Text of the Order [ECF No. 31];
14          WHEREAS, specifically, on page 6 lines 24-26 of the Order, the Court states, “. . . purely
15   economic damages are insufficient to plead injury for plaintiff’s negligence claims and therefore
16   plaintiff’s negligence per se claim and failure to warn claim are DISMISSED with leave to amend.”
17   [ECF No. 31, Order at 15, lines 2-6];
18          WHEREAS, in the Conclusion section on page 15 of the Order and in the Docket Text of the
19   Order, the dismissal of the negligence per se and failure to warn claims is not included. Instead the
20   Conclusion states that: “ . . . the court GRANTS defendant’s motion to dismiss plaintiffs’ fraud by
21   concealment. The claim is DISMISSED with leave to amend. The court also GRANTS defendant’s
22   motion to dismiss all claims brought by plaintiff Clarence Bird. Those claims are also DISMISSED
23   with leave to amend. The motion to dismiss is otherwise DENIED.” [ECF No. 31, Order at 15, lines
24   2-6]; and
25          WHEREAS, the Docket Text states, in relevant part: “ORDER signed by Chief District Judge
26   Kimberly J. Mueller on 8/18/2020 GRANTING defendant’s motion to dismiss plaintiffs’ fraud by
27   concealment. DISMISSING the claim with leave to amend. GRANTING defendant’s motion to
28
                                           2
      JOINT STIPULATION AND ORDER TO AMEND ORDER ON MOTION TO DISMISS CASE
                              NO. 2:19-cv-01024-KJM-CKD
       Case 2:19-cv-01024-KJM-CKD Document 34 Filed 09/08/20 Page 3 of 4

 1   dismiss all claims brought by plaintiff Clarence Bird. DISMISSING those claims with leave to amend.
 2   DENYING the motion to dismiss.”
 3                                              STIPULATION
 4          Based upon the above recitals, the Parties, through their undersigned counsel, hereby stipulate
 5   to and request that the Court issue an Amended Order and new Docket Text which includes the
 6   following language in the Conclusion of the Order and in the Docket Text: “The court GRANTS
 7   defendant’s motion to dismiss plaintiffs’ negligence per se and failure to warn claims. These claims
 8   are DISMISSED with leave to amend.”
 9
     Dated: August 20, 2020                      LAW OFFICES OF JOSEPH W. CARCIONE, JR.,
10                                               APC

11                                        By:     /s/ Joshua S. Markowitz
                                                  Joseph W. Carcione, Jr.
12                                                Joshua S. Markowitz
                                                  Attorneys for Plaintiffs
13
                                                  Christina Bird and Clarence Bird
14
     Dated: August 20, 2020                      COZEN O’CONNOR
15
                                          By:     /s/ Amy Alderfer
16                                                Amy B. Alderfer
                                                  Andrew M. Hutchison
17
                                                  Attorneys for Defendant
18                                                Globus Medical, Inc.

19

20

21

22

23

24

25

26

27

28
                                           3
      JOINT STIPULATION AND ORDER TO AMEND ORDER ON MOTION TO DISMISS CASE
                              NO. 2:19-cv-01024-KJM-CKD
       Case 2:19-cv-01024-KJM-CKD Document 34 Filed 09/08/20 Page 4 of 4

 1                                                  ORDER
 2          For good cause shown, it is hereby Ordered that the Court’s August 19, 2020 Order shall be

 3   amended as follows: “The court GRANTS defendant’s motion to dismiss plaintiffs’ negligence per se

 4   and failure to warn claims. These claims are DISMISSED with leave to amend.” The Court will issue

 5   an Amended Order and in so doing will direct the Clerk of Court to docket that Amended Order with

 6   the Docket Text as requested by the parties.

 7          IT IS SO ORDERED.
 8
     Dated: September 4, 2020.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           4
      JOINT STIPULATION AND ORDER TO AMEND ORDER ON MOTION TO DISMISS CASE
                              NO. 2:19-cv-01024-KJM-CKD
